DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive.
On page 10-14 of the Applicant’s Response, Applicant argues “Scholl’s area 210 is merely an area of ‘second reachability’ … is not functionally or actually equivalent to either of the ‘first boundary’ and/or the ‘plurality of first locations’ of the independent claims. … “Scholl is limited to describing using the position of the destination (again, charging station 90) and the current position of a vehicle/device as a basis for computing two second reachabilities … Scholl does not describe or suggest the determining, estimating, comparing, and/or second determining operations of independent claims 1, 11 , and 15… Scholl does not describe or suggest ‘determining or retrieving data indicative of a first boundary enclosing a first area around the destination node that is representative of the locations from which a person or vehicle may travel to the destination node given a first value of a parameter …”
The Examiner respectfully disagrees with the Applicant. While Applicant citing both parts of the rejection of the previous Office Action and of the specification of Scholl regarding the descriptions of the reachability boundaries, the Examiner fails to see how Scholl fails to disclose each of the steps of the claims. The Applicant correctly points out that Scholl teaches a plurality of reachability boundaries around the destination node (home or ultimate destination) that is representative of the various locations that a person or vehicle may travel/reach the destination node given a first value of a parameter, which in this case the state of charge of the vehicle. However, it is not clear how the description of the areas/boundaries as “second reachability” causes the areas/boundaries not “functionally or actually equivalent to either of the ‘first boundary’ and/or the ‘plurality of first locations’. 
Scholl discloses the plurality of boundaries 210, 220, which at least one of the plurality of boundaries is the first boundary that encloses the first area around the destination node that is representative of the locations from which a person or vehicle may travel to the destination node given a first value or a parameter determined by the system of Scholl. Scholl further discloses from the determination of the plurality of boundaries, which is performed dynamically based on the state of charge of the vehicle estimates any of the locations that is within the first boundary, other than the departure and destination nodes, such as 103, can be one of the plurality of first locations that the vehicle can travel that is not the departure and destination nodes while still reaching the destination node. The previous Office Action also stated that although Scholl does not explicitly disclose comparing the estimated value of the parameter at the first location with said first value, it would have been obvious for one of ordinary skill in the art the comparison between the estimated value (the state of charge at the first location that constrains the distance travelable by the vehicle) and the first value (the value constrains the distance travelable by the vehicle) are made that result in the determination that the vehicle will be able to reach the first location (such as 103) and still reaching the destination 90 (See at least Fig. 2). Therefore, Scholl discloses the determining, estimating, comparing, and/or second determining operations of independent claims 1, 11, and 15.
Priority
The priority to the provisional application 61/331,916 dated 5/6/2010 appears to be incorrect or toward a wrong application. 61/331,916 titled Pharmaceutical Composition does not appear to be related to the subject matter of the present invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations “an adjacent two of said plurality of boundaries” in line 4-5 of claim 3 render the claim indefinite because it is not clear what define said plurality of boundaries or the adjacent of two of said plurality of boundaries. The limitation “plurality of boundaries” has antecedent basis issue. The Applicant is requested to clearly and specifically point out from the originally filed specification where the subject matter is described.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, and 4-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scholl (US 2013/0218458 A1).
For claims 1, 11 and 15, Scholl discloses a mobile device for navigating between a departure node and a destination node comprising: a memory; and a processor (Fig. 1), wherein the processor is configured to: 
determine or retrieve data indicative of a first boundary enclosing a first area 210 around the destination node that is representative of the locations from which a person or vehicle carrying the device may travel to the destination node given a first value of a parameter, wherein the value of the parameter constrains the distance travelable by the person or vehicle carrying the device (Fig. 2, paragraph 0006, 0007, 0015, 0016, 0043, where the reachability of the vehicle to the destination/charging station is determined presented in boundaries enclosing an area 210 around the destination node); 
estimate a value of said parameter when the person or vehicle carrying the device is at a first location within the first boundary, other than the departure and destination nodes, based on an initial value of the parameter at the departure node and the estimated change in value of said parameter associated with travelling from the departure node to the first location (See at least Fig. 2, paragraph 0024, 0043, 0045, where the estimate of the value of said parameter when the vehicle carrying the device is at the first location within the first boundary, such as at location 103 or at its current location, are based on the initial value of the parameter at where the vehicle depart and the changes of the value that is ascertained/estimated by the system); 
determine, based on a plurality of first locations which can be reached by the person or vehicle from the departure node while still reaching the destination node, the area 210 which may be travelled within when travelling between the departure node and the destination node (Fig. 2, paragraph 0051, where the boundary represent where every location within the boundary line can be reached and subsequently enough charge remain that the vehicle can reach the charging station/home). 
Scholl discloses the estimated value of the parameter at the first location to determine whether said first location can be reached by the person or vehicle carrying the device from the departure node while still reaching the destination node, given the initial value of the parameter (Fig. 2, paragraph 0012, 0014, 0017, 0025, 0046, 0051, where the estimated value of the parameter at the first location, such as 103, is calculated to determine that said first location can be reached by the vehicle carrying the device from the departure node, would be a comparison with the first value), but does not explicitly disclose comparing the estimated value of the parameter at the first location with said first value. However, it would have been obvious for one of ordinary skill in the art the estimation of the value of the parameter at the first location or 103, determines with the result that the vehicle will be able to reach that first location and still reaching the destination node is making a determination with comparison between the estimated value and the first value of the parameter that determine the boundary enclosing the area.

For claim 2, Scholl discloses determining or retrieving data indicative of a plurality of different boundaries around said destination node, each different boundary associated with a different respective value of the parameter, the different boundaries enclosing areas around the destination node that are representative of the locations from which a person or vehicle may travel to the destination node given the value of the parameter associated with that boundary, wherein the method further comprises determining between which two adjacent of said boundaries said first location lies, and comparing the estimated value of the parameter at the first location with the value of the parameter associated with the outer boundary and/or the inner boundary of said two boundaries to determine whether the first location can be reached by the person or vehicle from the departure node while still reaching the destination node, given the initial value of the parameter (Fig. 2, paragraph 0051, 0052, where at least two boundaries adjacent to each other with the first location lies within a boundary compares with locations outside or inside the boundary of the at least two boundaries to determine the reachability of the locations).

For claim 4, Scholl discloses determining an area around said departure node representative of the locations from which the person or vehicle may travel from the departure node based on the initial value of the parameter (Fig. 2, paragraph 0051-0053, where the target symbol 110, which is the starting point of the vehicle is the departure node and that the locations that the person or vehicle may travel from the departure node is based on the initial value of the parameter when the vehicle started the journey is represented by the boundary); and determining, using said first boundary and/or at least some of a plurality of different boundaries around said destination node, for each of a plurality of said locations within said area around said departure node whether each of said plurality of locations can be reached while still reaching the destination node (Fig. 2, locations 120, 130, 140 or any plurality of locations in between the locations and within the boundaries 210, 220 around said destination node are within said area around said departure node that are determined whether each of said plurality of locations can be reached while still reaching the destination node).

For claim 5, Scholl discloses create map data of, and/or display an area, comprising locations between the departure node and destination node that can be reached from the departure node whilst still reaching the destination node based on the initial value of the parameter (Fig. 2, paragraph 0016, 0017, 0043, 0048, where the calculation and determination are based on in part the current position of the vehicle).

For claim 6, Scholl discloses creating map data of, and/or displaying the area around, said departure node representative of the range from which the person or vehicle may travel from the departure node, based on the initial value of the parameter (Fig. 2, where area represent the range the vehicle may travel from the departure node, which maybe from the home location or any current starting locations).

For claim 7, Scholl discloses the departure node is a current position of the person or vehicle, and wherein the initial value is the current value of the parameter (Fig. 2, paragraph 0007, 0012, 0014, where the current position of the vehicle maybe the departure node and the determination of the state of charge of the vehicle is monitored by the system).

For claim 8, Scholl discloses repeating the steps of estimating the value of the parameter at the first location and comparing the estimated value of the parameter at the first location with said first value in real time as the current position and current value of the parameter changes (Fig. 2, paragraph 0007, 0012, 0014, 0046, 0048, where the estimating of the value at the first location and the determination of the state of charge of the vehicle is continuously monitored by the system to ensure the vehicle can arrive at its final destination and therefore it is a real time and repeating determinations).

For claim 9, Scholl discloses said parameter is a fuel load or an electric charge level (Paragraph 0007, 0014, 0017, 0025).

For claim 10, Scholl discloses the destination node is a fixed location are determined using, or retrieved from, stored or historic data (Paragraph 0014, 0017, 0022, 0041, 0045, 0046, where the destination node is stored and is determined whether it is an existing node in the data store).

For claim 12, Scholl discloses a system for navigating between a departure node and a destination node comprising: a mobile device having a memory and a processor (Fig. 1); wherein said processor is arranged and configured to: 
determine or retrieve data indicative of first boundary enclosing a first area 210 around the destination node that is representative of the locations from which a person or vehicle carrying the device may travel to the destination node given a first value of a parameter, wherein the value of the parameter constrains the distance travelable by the person or vehicle carrying the device (Fig. 2, paragraph 0006, 0007, 0015, 0016, 0043, where the reachability of the vehicle to the destination/charging station is determined presented in boundaries enclosing an area 210 around the destination node); 
estimate a value of said parameter when the person or vehicle carrying the device is at a first location within the first boundary, other than the departure and destination nodes, based on an initial value of the parameter at the departure node and the estimated change in value of said parameter associated with travelling from the departure node to the first location (See at least Fig. 2, paragraph 0024, 0043, 0045, where the estimate of the value of said parameter when the vehicle carrying the device is at the first location within the first boundary, such as at location 103 or at its current location, are based on the initial value of the parameter at where the vehicle depart and the changes of the value that is ascertained/estimated by the system); 
determine, based on a plurality of first locations which can be reached by the person or vehicle from the departure node while still reaching the destination node, the area 210 which may be travelled within when travelling between the departure node and the destination node (Fig. 2, paragraph 0051, where the boundary represent where every location within the boundary line can be reached and subsequently enough charge remain that the vehicle can reach the charging station/home).
Scholl discloses the estimated value of the parameter at the first location to determine whether said first location can be reached by the person or vehicle carrying the device from the departure node while still reaching the destination node, given the initial value of the parameter (Fig. 2, paragraph 0012, 0014, 0017, 0025, 0046, 0051, where the estimated value of the parameter at the first location, such as 103, is calculated to determine that said first location can be reached by the vehicle carrying the device from the departure node, would be a comparison with the first value), but does not explicitly disclose comparing the estimated value of the parameter at the first location with said first value. However, it would have been obvious for one of ordinary skill in the art the estimation of the value of the parameter at the first location or 103, determines with the result that the vehicle will be able to reach that first location and still reaching the destination node is making a determination with comparison between the estimated value and the first value of the parameter that determine the boundary enclosing the area.
Further, Scholl does not specifically disclose a server, wherein said mobile device is configured to communicate with the server. However, it is well known in the art and well practiced technology to have a server that communicates with mobile devices, such as with vehicles, phones and computers using any known type of communication means and therefore it would have been obvious for one of ordinary skill in the art to utilize the readily available communication infrastructures and known technology to have the mobile device communicate with a server and/or to allow server to process any of the computation or determination tasks perform by the mobile devices for centralized navigation functions are very well known in the art.

For claim 13, Scholl discloses data indicative of the first boundary enclosing the first area around said destination node is stored in a persistent memory portion of the memory (Paragraph 0035, 0036, where the system may utilize various known types of memory for storing the system data including the data related to the destination node).

For claim 14, Scholl discloses data indicative of the first boundary enclosing the first area around said destination node is retrieved from data storage (Fig. 1, paragraph 0035, 0036, 0040, 0042, where the data storage can be internal or external), but does not specifically disclose the data is retrieved from the server or from an external server. However, it would have been obvious for one of ordinary skill in the art to retrieve the data indicative of the first boundary enclosing the first area around said destination node from a server because storing and retrieving various types of navigation data from servers in navigation environment is very well known and is widely practiced technology and retrieve any data relating to POIs from servers is a method that is very common in the art. Therefore, it would have been obvious for one of ordinary skill in the art to modify the invention of Scholl to retrieve the data from an external server using any known communication means.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 2011/0241905 A1) Niwa discloses a vehicular travel guidance device with a plurality of travelable boundaries relate to charge stations.
(US 2012/0194346 A1) Tsai et al. discloses driving assistant for electric vehicle determining a travelable range based on SOC.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sze-Hon Kong whose telephone number is (571)270-1503.  The examiner can normally be reached on 7:30 AM-5 PM Mon-Fri, Alt. Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SZE-HON KONG/Primary Examiner, Art Unit 3661